Citation Nr: 1401191	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  10-26 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for mitochondrial myopathy (claimed as muscle pain, spasms, weakness, shakiness, twitches, and constant neck pain).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and irritability.

3.  Entitlement to service connection for chronic fatigue syndrome (claimed as chronic fatigue).

4.  Entitlement to service connection for a memory disorder.

5.  Entitlement to service connection for dyslexia.

6.  Entitlement to service connection for gastrointestinal problems, caused by H. pylori.

7.  Entitlement to service connection for muscular dystrophy.

8.  Entitlement to service connection for a sleep disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy Reserves from June 1975 to October 1977 and in the Army National Guard in June 2004.

These matters come before the Board of Veterans' Appeals (the Board) from an April 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA electronic claims file to ensure a total review of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Preliminarily, a review of the record indicates some pertinent evidence may be absent from the claims file.  Specifically, the Veteran's National Guard service treatment records, and personnel records documenting the Veteran's periods of active duty for training (ACDUTRA) or inactive duty training (INACDUTRA), are not in the file.  Because these records are relevant to his claim, an attempt must be made to obtain them.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

With respect to the Veteran's claim of entitlement to service connection for mitochondrial myopathy, the evidence of record indicates the Veteran's condition may have preexisted his period of active duty service in 2004.  Specifically, a Pre-Deployment Health Assessment completed on June 12, 2004 indicated the presence of muscle problems that the Veteran had been experiencing since February 2004. 

The April 2009 VA examination report addressing whether the Veteran's active duty service aggravated his mitochondrial myopathy did not adequately state whether there was clear and unmistakable evidence that the Veteran's mitochondrial myopathy preexisted his active duty service, or whether clear and unmistakable evidence indicated that the Veteran's active duty service did not aggravate the myopathy.  Thus, a new VA examination is necessary to address these questions.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's service personnel and service treatment records from his service with the Idaho National Guard from all appropriate sources, including but not limited to the Veteran's unit, the National Personnel Records Center (NPRC), and the Records Management Center (RMC) or any other appropriate repository.  All efforts to obtain these records should be fully documented.  Any records obtained should be associated with the file.  If no records are available, a negative reply is requested and should be associated with the file.

2.  Verify through the appropriate agencies the specific dates of ACDUTRA or INACDUTRA for the following period: January 2004 through June 2004.  Reports of retirement points do not contain the necessary information in this regard.

All efforts to obtain these records should be fully documented.

3.  Request the Veteran furnish all dates and places of treatment for his claimed disorders.  After obtaining authorization from the Veteran, request copies of any outstanding treatment records from any treatment provider identified by the Veteran.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.  All records received should be associated with the claims file.

4.  When the above actions have been accomplished, to the extent possible, afford the Veteran an examination by an appropriate examiner.  The examiner should review the Veteran's claims file in conjunction with the examination.  Any indicated studies or diagnostic tests should be performed.  Following examination of the Veteran and review of his pertinent medical history and lay statements, the examiner should provide an opinion on the following:

a)  Whether there is clear and unmistakable evidence that the Veteran's mitochondrial myopathy preexisted his active duty service in June 2004.

b) If so, whether there is clear and unmistakable evidence that the Veteran's preexisting mitochondrial myopathy was not aggravated by service (beyond the natural progress of the disease and not merely a temporary flare-up).

Note that "clear and unmistakable evidence" means that which cannot be misunderstood or misinterpreted; it is that which is undebatable.

c) If there is not clear and unmistakable evidence that the Veteran's mitochondrial myopathy preexisted service, whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's mitochondrial myopathy had its onset in service or is otherwise related to service. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Any opinion offered should be accompanied by supporting rationale.  

5.  After ensuring completion of the foregoing and any other development deemed necessary based on evidence added to the record, readjudicate the Veteran's claims.  If the claims remain denied, the Veteran should be provided with a Supplemental Statement of the Case and an opportunity to respond.

The case should then be returned to the Board for appropriate appellate consideration.

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


